Title: From George Washington to the U.S. Senate and House of Representatives, 17 February 1795
From: Washington, George
To: United States Senate and House of Representatives


        
          United States February 17th 1795.
          Gentlemen of the Senate and of the House of Representatives.
        
        I have received Copies of two Acts of the Legislature of Georgia, one passed on the twenty eighth day of December, and the other on the Seventh day of January last, for appropriating and selling the Indian lands within the territorial limits claimed by that state. These copies, tho’ not officially certified, have been transmitted to me in such a manner as to leave no room to doubt their authenticity. These acts embrace an object of such magnitude and in their consequences may so deeply affect the peace and welfare of the United States, that I have thought it necessary now to lay them before Congress.
        In confidence I also forward copies of several documents and papers received from the Governor of the Southwestern territory. By these it seems that hostilities with the Cherokees have ceased, and that there is a pleasing prospect of a permanent peace with that nation: But from all the communications of the Governor it appears that the Creeks in small parties, continue their depredations; and it is uncertain to what they may finally lead.
        The several papers now communicated deserve the immediate attention of Congress who will consider how far the subjects of them may require their co-operation.
        
          Go: Washington
        
      